19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 1 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 2 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 3 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 4 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 5 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 6 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 7 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 8 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 9 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 10 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 11 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 12 of 13
19-42176-tjt   Doc 22   Filed 04/04/19   Entered 04/04/19 16:49:16   Page 13 of 13
